Citation Nr: 0503231	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for congenital anomaly with hypoplastic 
vertebrae/congenital spondylolisthesis from January 13, 1999 
through February 09, 2003.  

2.  Entitlement to an initial disability rating in excess of 
40 percent for congenital anomaly with hypoplastic 
vertebrae/congenital spondylolisthesis from February 10, 
2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January to 
August 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In January 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

As noted in the Board's January 2004 remand, the issue of 
entitlement to an earlier effective date is not currently 
before the Board since although the veteran disagreed with 
the RO finding on this issue and a statement of the case was 
issued, he did not perfect an appeal on this issue.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran's service-connected congenital anomaly with 
hypoplastic vertebrae/congenital spondylolisthesis from 
January 13, 1999 through February 09, 2003 is manifested by 
subjective complaints of constant pain, relieved by 
medication, resulting in no more than generally slight 
limitation of motion.  There are no neurologic deficits and 
there are no incapacitating episodes.  

3.  The veteran's congenital anomaly with hypoplastic 
vertebrae/congenital spondylolisthesis is manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, and demonstrable muscle spasm, or other neurological 
findings appropriate to the site of the diseased lumbosacral 
disc with little intermittent relief.

2. The veteran's congenital anomaly with hypoplastic 
vertebrae/congenital spondylolisthesis is not manifested by 
incapacitating episodes, or periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest and treatment by a physician, or by orthopedic or 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly or nearly 
constantly.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for congenital anomaly with hypoplastic vertebrae/congenital 
spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.25, 4.40, 4.45, 
4.59 (2003), 4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 
5295 (2001) (effective prior to September 23, 2002); 67 Fed. 
Reg. 54,345 (Aug. 22, 2002), 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, 5286, 5293 (2002) (effective from September 23, 
2002 to September 25, 2003); 68 Fed. Reg. 51,454 (Aug. 27, 
2003), 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003) 
(effective from September 26, 2003).

2.  The criteria for a 60 percent disability rating for 
congenital anomaly with hypoplastic vertebrae/congenital 
spondylolisthesis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.25, 4.40, 4.45, 4.59 
(2003), 4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 5295 
(2001) (effective prior to September 23, 2002); 67 Fed. Reg. 
54,345 (Aug. 22, 2002), 38 C.F.R. § 4.71a, Diagnostic Code 
5285, 5286, 5293 (2002) (effective from September 23, 2002 to 
September 25, 2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003), 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2003) (effective from 
September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in January 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.  All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the January 2004, letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  



Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004). 

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issues for appellate consideration are 
reflected on the first page of this decision in accordance 
with Fenderson.  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran has been assigned a 10 percent evaluation for 
congenital anomaly with hypoplastic vertebrae/congenital 
spondylolisthesis from January 13, 1999 through February 09, 
2003.  The veteran is currently evaluated as 40 percent 
disabling for congenital anomaly with hypoplastic 
vertebrae/congenital spondylolisthesis from February 10, 
2003.  

The Board notes that the VA Schedule for Rating Disabilities 
has been revised with respect to the regulations applicable 
to rating intervertebral disc syndrome. 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002)).  Those provisions, which became effective 
September 23, 2002, replaced the rating criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003. 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243, with Diagnostic Code 5243 
as the new code for intervertebral disc syndrome.  Where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  As the veteran filed his claim prior 
to September 23, 2002, the Board will consider all three 
versions of the rating criteria under Diagnostic Code 
5293/5243 and apply the criteria that are most favorable to 
the veteran.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001)(effective through September 22, 2002).  .

Under Diagnostic Code 5293 in effect from September 23, 2002 
to September 25, 2003, the veteran's intervertebral disc 
syndrome can be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining, under 38 C.F.R. § 4.25 (2003), separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with intervertebral disc syndrome, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The Diagnostic Code 
defined an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present constantly 
or nearly so.  Orthopedic and neurologic disabilities are to 
be evaluated using criteria for the most appropriate 
Diagnostic Code or Codes.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects seen in each spinal segment are clearly distinct, 
each segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  Incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months warrant a 10 percent disability 
evaluation. Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
An evaluation of 40 percent disabling is available under this 
version of Diagnostic Code 5293 where the incapacitating 
episodes of intervertebral disc syndrome have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  An evaluation of 60 percent disabling, the 
maximum benefit allowed, is available where a veteran's 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) (effective from September 23, 2002 to September 25, 
2003)).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating. 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating. Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating. Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating. Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating. Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).


An Initial Disability Rating in Excess of 10 Percent for 
Congenital Anomaly with Hypoplastic Vertebrae/Congenital 
Spondylolisthesis from January 13, 1999 to February 09, 2003.

During the period between January 13, 1999 and February 09, 
2003, the Board finds that the veteran's low back disability 
does not warrant a rating beyond 10 percent under any of the 
applicable codes under any of the laws in effect during that 
time.  

The Board notes that the veteran was examined by a private 
examiner in March 1999 regarding treatment for his back.  He 
complained of low back pain, and bilateral leg pain, worse on 
the right.  An X-ray showed lytic spondylolisthesis of L5 and 
S1.  An MRI showed the following: lytic listhesis at L5 and 
S1 with severe bilateral foraminal deformities with resultant 
of bilateral S1 exiting nerve pinching; hypoplastic L5 
vertebral body with a decreased AP diameter; and degenerative 
disk desiccation at L4, 5 and S1 interspaces.  

The veteran underwent another private examination in March 
1999.  He complained of low back pain.  It was noted that he 
currently was working as a forklift operator.  Examination 
showed no pain with flexion of the back.  He had a negative 
right straight leg raise and a positive left straight leg 
raise causing radiation of pain down into the leg to the 
Achilles tendon.  X-rays showed pars defects of the lumbar 
spine with Grade I spondylolisthesis.  

The veteran was examined by VA in October 2001.  The claims 
file was reviewed and the veteran's history was documented.  
The veteran noted that he used Tylenol 3 and stronger 
narcotic analgesia prescribed by a doctor.  Examination 
showed that the veteran was well muscled.  Motion of the back 
was painful after 85 degrees of flexion; however he could 
flex to 110 degrees.  Lateral bending was to 45 degrees, 
bilaterally; left rotation was to 45 degrees with pain at the 
end-range; and right rotation was to 35 degrees with pain at 
35 degrees.  The veteran could heel walk and toe walk; 
reflexes were 2+ symmetrical including the ankles; and the 
sensory examination was reported to be symmetrically intact 
to sharp-dull.  X-rays showed Grade I spondylolisthesis of L5 
with disc space and foraminal narrowing. L5-S1.  The 
pertinent assessment was, congenital anomaly of the lumbar 
spine, hypoplastic L5; congenital abnormality of the foramen, 
bilaterally; spondylosis with listhesis, variously described; 
and relatively preserved function with significant pain 
requiring chronic narcotic use in the veteran who is 
motivated to work.  

Prior to September 23, 2002

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion; and a noncompensable evaluation is assigned when it 
is manifested by slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (prior to September 23, 2002).  

Because the clinical findings pertaining to the appellant's 
lumbar spine do not indicate loss of lateral spine motion or 
the presence of muscle spasms, the Board finds that criteria 
for rating beyond 10 percent for the lumbar spine disorder 
under Diagnostic Code 5295 are not met.  

Consideration has been given as to whether a higher rating 
could be assigned for the appellant's lumbar spine disorder 
on the basis of limitation of motion.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5292, limitation of motion in the 
lumbar spine is assigned a 40 percent evaluation when severe, 
a 20 percent evaluation when moderate, and a 10 percent 
evaluation when slight.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (prior to September 23, 2002).  In this case, if one 
accepts that normal range of motion in the lumbar spine 
consists of 95 degrees forward flexion, 35 degrees backward 
extension, 40 degrees lateral flexion, and 35 degrees 
rotation, then the clinical findings from the October 2001 VA 
examination demonstrate no more than slight limitation of 
motion in the lumbar spine.  Hence, a rating greater than 10 
percent is not warranted for the appellant's lumbar spine 
disorder on the basis of limitation of motion.  

The Board has also considered whether a higher rating may be 
assigned for the appellant's lumbar spine disorder under the 
criteria for evaluating intervertebral disc syndrome, which 
when pronounced, as manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc for which there is little intermittent relief, is 
assigned a 60 percent rating. If intervertebral disc syndrome 
is severe, with symptomatology indicating recurring attacks 
with intermittent relief, a 40 percent rating is assigned. 
When intervertebral disc syndrome is shown to be moderate 
with recurring attacks, a 20 percent rating is assigned.  For 
mild intervertebral disc syndrome, a 10 percent rating is 
assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002).  

The Board finds that the clinical findings in this case do 
not indicate that the appellant has mild disc space narrowing 
at L5-S1, which results in moderate intervertebral disc 
syndrome with recurring attacks.  Therefore, his lumbar spine 
disability does not satisfies the criteria for the assignment 
of a 20 percent rating under Diagnostic Code 5293 under the 
criteria in effect prior to September 23, 2002.  The 
neurological findings were essentially negative during this 
time frame.  

Under the interim criteria and the criteria from September 
22, 2003, the evidence does not show that the veteran had the 
requisite incapacitating episodes having a total duration of 
at least two weeks or the restricted motion, or other 
findings for a rating beyond 10 percent.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59. While the 
appellant complains of pain in his lower back, the Board does 
not find that such pain has resulted in functional disability 
in excess of that contemplated in the 10 percent evaluation 
already assigned.  The evidence indicates that range of 
motion in the back is no more than slightly limited, and he 
has indicated relief with rest or medication.  Hence, the 
Board does not find that a higher disability rating is 
warranted for the lumbar spine disorder on the basis of 
functional impairment.


Initial Disability Rating in Excess of 40 Percent for 
Congenital Anomaly with Hypoplastic Vertebrae/Congenital 
Spondylolisthesis from February 10, 2003.

After carefully reviewing the record, the Board observes that 
the version of Diagnostic Code 5293 that was in effect prior 
to the September 23, 2002 amendment is most favorable to the 
veteran.  In terms of the veteran's symptoms, the Board notes 
that a February 2004 VA examination report showed complaints 
moderate to severe pain, which improves with rest or narcotic 
medication.  The pain was described as radiating over the 
right buttock primarily to the knee and at times into the 
left buttock.  The veteran denied numbness, weakness, bladder 
disturbance or bowel disturbance.  Examination showed 
prominence of the right paraspinous muscle and decreased 
muscle bulk.  Forward flexion was noted to be painful at 80 
degrees, and that he could continue to 95 degrees.  It was 
noted that extension was to -10 degrees, and then continues 
with pain to 15 degrees.  Asymmetry of the calves and thighs 
was noted to be consistent with his history of right leg 
symptoms and the radiographic testing.  The examiner noted 
muscle spasm in the right paraspinal muscle and that the 
veteran had a slight antalgic gait.  There was a loss of 
lateral flexion.  It was noted that the veteran uses narcotic 
analgesia daily.  The finding was:congenital anomaly of the L 
spine ; hypoplastic L5 verterbra with decreased AP diameter; 
spondylolysis with listhesis of L5 S1; MRI in 1999 
demonstrated pinching and squashing of exiting S1 nerve root; 
small right calf, suggesting muscle loss; and myofascial 
pain.  

In light of the above, the Board finds that a 60 percent 
disability rating is warranted for the veteran's for 
congenital anomaly with hypoplastic vertebrae/congenital 
spondylolisthesis under the Diagnostic Code that was in 
effect prior to September 23, 2002.  There is a finding of 
pain, muscle spasm, persistent symptoms consistent with 
sciatic neuropathy, and little intermittent relief.  

          With respect to Diagnostic Code 5293 that was in effect 
from September 23, 2002 to September 25, 2003, the Board 
observes that the veteran has never been prescribed bed rest 
by a physician for his for congenital anomaly with 
hypoplastic vertebrae/congenital spondylolisthesis.  The 
February 2004 examiner noted that that the veteran had only 
been prescribed pain medication for his disability.  Thus, 
under the version of Diagnostic Code 5293 that was in effect 
from September 23, 2002 to September 25, 2003, involving 
incapacitating episodes, the Board concludes that the 
evidence is against a finding that the veteran's for 
congenital anomaly with hypoplastic vertebrae/congenital 
spondylolisthesis warrants a disability rating in excess of 
60 percent.  Additionally, the Board finds that a higher 
rating is not warranted under 38 C.F.R. § 4.25 for combined 
ratings for separate evaluations of chronic orthopedic and 
neurological manifestations.  The Board observes that the 
veteran is not entitled to more than a 40 percent evaluation 
under Diagnostic Code 5292 or more than a 40 percent 
evaluation under Diagnostic Code 8520, 38 C.F.R. § 4.124a 
(2004), for the veteran's neurological symptoms associated 
with the sciatic nerve, as there is no evidence of complete 
paralysis as required for a 80 percent evaluation or marked 
muscular atrophy as required by the next higher 60 percent 
evaluation.  

Additionally, the Board concludes that the evidence is 
against a finding that the veteran's residuals of fusion of 
the lumbar spine warrants a disability rating in excess of 60 
percent under the current Diagnostic Code 5243 for 
intervertebral disc syndrome, which has been in effect since 
September 26, 2003.  In this regard, the Board observes that 
the veteran does not have unfavorable ankylosis of the entire 
spine.  Thus, although the record shows some limitation of 
motion, the record does not show that the veteran has 
ankylosis of the entire spine.  Moreover, although his 
disability is productive of constant pain and some functional 
impairment, the Board reiterates that the range of motion 
findings do not support a rating greater than 60 percent.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's back disability. However, 
because the evidence shows that the veteran does not have 
fracture of vertebra or complete unfavorable ankylosis of the 
entire spine, a rating greater than 60 percent under 
Diagnostic Code 5285 or 5286 is not warranted under either 
rating criteria in effect prior to September 23, 2002 or 
thereafter.  

Furthermore, the Board has considered whether the veteran's 
back disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2004);  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  


ORDER

An initial disability rating higher than 10 percent for the 
veteran's congenital anomaly with hypoplastic 
vertebrae/congenital spondylolisthesis from January 13, 1999 
through February 09, 2003 is denied.  

A disability rating of 60 percent from February 2003, for the 
veteran's congenital anomaly with hypoplastic 
vertebrae/congenital spondylolisthesis is granted, subject to 
the provisions governing the award of monetary benefits.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


